DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of August 17, 2022 to the non-final action mailed June 2, 2022 has been entered. No claims have been amended, claims 2 and 9 have been cancelled, and no claims have been newly added.  Claims 1, 3-8, and 10-16 are pending and under current examination.  
Response & Claim Rejections - 35 USC § 103
Applicant’s amendment necessitates the new grounds of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 5, 6, 7, 8, 10, 11 remain rejected, under 35 U.S.C. 103 as being unpatentable over Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014) for reasons of record.
	The amended claims recite a cleansing mask composition comprising: a) from about 0.4 to 9 wt.%  of a first thickener chosen from nonacrylate based rheology modifier;
b) from about 0.2 to about 2 wt.% of a second thickener chosen from acrylic or  acrylate based thickeners;
c) from about 2 to 25 wt.% of at least one surfactantselected from anionic surfactants, 
amphoteric surfactants and combinations thereof;
 d) a cosmetically  acceptable carrier selected from the group consisting of water, 
organic solvents and combinations thereof;
e) a skin care active ingredient; and wherein the composition has a loss modulus
 absolute value (G’’); and a storage modulus absolute value (G’); and wherein the loss modulus absolute value (G”) is less than three times the storage modulus absolute value (G’); and wherein the    weight percentages are based on the total weight of the
 cleansing mask composition.

	Regarding claims 1, 5, 6, 7, 8, 10, 11 and 14, Brun discloses a composition comprising a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5); 7% by weight the active agent glycerin (page 52, Example 11 and page 46 lines 16-18); and the active can include vitamins (page 45 lines 17-22); wherein the carrier is an emulsion system comprising an aqueous phase comprising water in an amount of at least 50%  by weight of the composition (page 28 lines 10-16) and an oil phase from as little as 10% to up to 50% of the composition (page 29 lines 5-10) wherein said oil comprises ethylated fatty alcohols (page 35 lines 1-10). 

  With respect to the language wherein the composition has a loss modulus absolute value and a storage modulus absolute value wherein the loss modulus absolute value (G”) is less than three times the storage modulus absolute value (G’); these are physical properties describing portions of viscolelastic behavior.  Accordingly, as Brun discloses the instantly claimed chemical composition, as fully set forth above, it would expect to have the same physical properties as. a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

With respect to the language of a cleansing mask, this is a limitation on intended use.  As the claimed composition and the composition in Brun are identical, the composition of Brun can be used as a cleansing mask.   Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 3, although Brun does not specifically teach the composition spread easily on the skin, the claims are directed towards a composition.  As the claimed composition and the composition in Brun are identical, as fully set forth above, the composition of Brun would be expected to spread easily on the skin, until and unless Applicant can provide evidence to the contrary.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

Regarding claim 4, although Brun does not specifically teach the composition drip free, the claims are directed towards a composition.  As the claimed composition and the composition in Brun are identical, as fully set forth above, the composition of Brun would be expected to be drip free, until and unless Applicant can provide evidence to the contrary.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).


Regarding claim 12, the language of “wherein the skin care active ingredient is deposited onto the skin” this is a limitation on intended use.  As the claimed composition and the composition in Brun are identical, the active in the composition of Brun is capable of being deposited on the skin.   Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, anionic or amphoteric surfactant, a vitamin active agent  into a skin care composition, and a solvent system that comprises an aqueous solvent and an oil phase wherein said oil comprises ethylated fatty alcohols (page 35 lines 1-10),  into a skin care composition as disclosed by Brun, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Brun had already disclosed skin care composition with a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a anionic or amphoteric surfactant, a vitamin active, and a solvent system that comprises an aqueous solvent and an oil phase wherein said oil comprises ethylated fatty alcohols (page 35 lines 1-10).  It would have only required routine experimentation to modify the composition of Brun for skin care composition with a gelling agent comprising to 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a anionic or amphoteric surfactant, a vitamin active, and a solvent system that comprises an aqueous solvent and an oil phase wherein said oil comprises ethylated fatty alcohols (page 35 lines 1-10) as required by the claimed invention.
	
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

	Claim 13 remains rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014) as applied to claim 1 above, and further in view of Laidboeur et al. (Pub. No.: WO 2018/114800; Pub. Date: Jun. 28, 2018) for reasons of record.

.	 Regarding claim 13, Brun remains as applied to claim 1.   While Brun teaches a specific embodiment comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5);, as fully set forth above, the embodiment does not disclose wherein the active agent is salicylic acid.

	However in the same field of endeavor of skin care compositions in the form of a gel (abstract and page 12 lines 20-21) wherein the composition comprises a thickening agent ammonium polyacryloydimethyl taurate (page 22 table), anionic or amphoteric surfactants (page 14 lines 3-5), Laidboeur et al. discloses wherein the active is salicylic acid  (page 14 lines 6-8).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Brun et al. and Laidboeur et al. to include the therapeutic agent salicylic acid in a skin care compositions  as disclosed by Laidboeur wherein the composition comprises .5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5);, and active agent (page 52, Example 11 and page 46 lines16-18) as disclosed by Brun as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include salicylic acid in the skin care composition as it is known to treat skin imperfections as evidenced by the teachings of Laidboeur (page 14 lines 6-8).  One who would have practiced this invention would have ha reasonable expectation of success because Brun had already disclosed a skin care composition comprising  .5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, , an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5),, and an active agent, while Laidboeur provided guidance with respect to the active agent in a skin care composition comprising salicylic acid.  It would have only required routine experimentation to include the skin care active salicylic acid as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	Claim 15 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014) and Laidboeur et al. (Pub. No.: WO 2018/114800; Pub. Date: Jun. 28, 2018) for reasons of record.

.	 Regarding claim 15, Brun discloses the method of applying a skin care composition to the skin (page 46 lines 1-5) comprising a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5); 7% by weight the active agent glycerin (page 52, Example 11 and page 46 lines 16-18); and the active can include vitamins (page 45 lines 17-22); wherein the carrier is an emulsion system comprising an aqueous phase comprising water in an amount of at least 50%  by weight of the composition (page 28 lines 10-16) and an oil phase from as little as 10% to up to 50% of the composition (page 29 lines 5-10) wherein said oil comprises ethylated fatty alcohols (page 35 lines 1-10).
  With respect to the language wherein the composition has a loss modulus absolute value and a storage modulus absolute value wherein the loss modulus absolute value (G”) is less than three times the storage modulus absolute value (G’); these are physical properties describing portions of viscolelastic behavior.  Accordingly, as Brun discloses the instantly claimed chemical composition, as fully set forth above, it would expect to have the same physical properties as. a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).


  But Brun does not disclose wherein the skin care composition is cleansing the skin.
	However in the same field of endeavor of applying a composition to the skin (page  22 lines 2-5) wherein skin care compositions comprises a thickening agent ammonium polyacryloydimethyl taurate (page 22 table), anionic or amphoteric surfactants (page 14 lines 3-5), Laidboeur et al. discloses a method of cleansing the skin  (page 3 lines 9-19 and page 2 lines 24-25)

	Regarding claim 16, Laidboeur discloses allowing the skin care composition to dry on the skin for 3 to 10 minutes and  rinsing the skin care composition from the skin (page 21 liens 1-10 and claims 15 and 16)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Brun et al. and Laidboeur et al. to cleans the skin by applying a skin care composition to said skin as disclosed by Laidboeur wherein the skin care composition comprises .5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5),and active agent (page 52, Example 11 and page 46 lines16-18 as disclosed by Brun as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to cleans the skin as a meth of caring for the skin as evidenced by purifying it  Laidboeur (abstract page 1 lines 5-6).  One who would have practiced this invention would have ha reasonable expectation of success because Brun had already disclosed a method of applying a skin care composition to the skin wherein the composition comprises  0.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5); and an active agent, while Laidboeur provided guidance with respect to the application of the skin care composition cleansing the skin.  It would have only required routine experimentation to include to cleanse the skin by applying a skin care composition as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to arguments:
	To the extent that Applicants' argument is pertinent to the standing rejection, it is  addressed as follows: 
	Applicants traverse the various 103 rejections arguing unexpected results..  The formulation of Inventive Example 1 that includes the combination of steareth-100/Peg-136/Hdi copolymer and  ammonium polyacryloyldimethyl taurate was easily spread and did not drip, while the formulation of Comparative Example 7 that incudes steareth-100/Peg-136/Hdi copolymer without the ammonium polyacryloyldimethyl taurate was difficult to spread and did not drip, and the formulation of Comparative Example 8 that incudes ammonium polyacryloyldimethyl taurate without steareth-100/Peg-136/Hdi copolymer was runny and dripped.    Furthermore, the loss modulus absolute value of Inventive Example 1 was less than 3 times the storage modulus absolute failure.   Comparative Example 7 wherein the loss modulus absoluter value was significantly higher than the storage modulus absolute value
	Applicants' argument have been fully considered, but not found persuasive.   With respect to Applicants’ allegation of unexpected results.  Applicant has demonstrated that  a formulation with the combination of steareth-100/Peg-136/Hdi copolymer and  ammonium polyacryloyldimethyl taurate behaves differently than formulations that are either missing steareth-100/Peg-136/Hdi copolymer or  ammonium polyacryloyldimethyl taurate.  But Applicant has not provided evidence as to why that is unexpected.  In other words, why would one of ordinary skill in the art  expect a formulation containing both steareth-100/Peg-136/Hdi copolymer and  ammonium polyacryloyldimethyl taurate to behave the same as formulations that are missing either steareth-100/Peg-136/Hdi copolymer or ammonium polyacryloyldimethyl taurate.
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense") MPEP 716.02.
 Applicant has not provided evidence that the different is really unexpected.
Moreover,  Comparative Example 1 is a very specific formulation, while the instant claims are very broad.  Applicant has not provided any Examples commensurate in scope with the claims.  MPEP 716.02 (d)  states ‘Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C).  Therefore, the argument and specific inventive Example as found in the specification are not persuasive.
Finally, with respect to the language wherein the composition has a loss modulus absolute value and a storage modulus absolute value wherein the loss modulus absolute value (G”) is less than three times the storage modulus absolute value (G’); these are physical properties describing portions of viscolelastic behavior of a composition.  Accordingly, as Brun discloses the instantly claimed chemical composition, as fully set forth above, it would expect to have the same physical properties as. a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	Thus, the rejection is maintained for reason of record and foregoing discussion.
Conclusion
	No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
\
ANNA R. FALKOWITZ
Primary Examiner
Art Unit 1617



	/ANNA R FALKOWITZ/          Primary Examiner, Art Unit 1617